COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT
WORTH
 
NO. 2-09-359-CV
DEREK SCHAEFER                                                               APPELLANT
 
                                                   V.
 
MEGAN M. SCHAEFER                                                            APPELLEE
 
----------
FROM THE 393RD
DISTRICT COURT OF DENTON COUNTY
----------
MEMORANDUM OPINION[1] AND
JUDGMENT
----------
On June
15, 2010, we notified appellant that his brief had not been filed as required
by Texas Rule of Appellate Procedure 38.6(a). 
See Tex. R. App. P. 38.6(a). 
We stated we could dismiss the appeal for want of prosecution unless
appellant or any party desiring to continue this appeal filed with the court
within ten days a response showing grounds for continuing the appeal.  See Tex. R. App. P. 42.3.  We have not received any response.




Because
appellant=s
brief has not been filed, we dismiss the appeal for want of prosecution.  See Tex. R. App. P. 38.8(a), 42.3(b),
43.2(f).
 
PER
CURIAM              
 
 
PANEL:  GARDNER, WALKER, and
MCCOY, JJ.
 
DELIVERED:  July 29, 2010
 




[1]See Tex. R. App. P.
47.4.